Citation Nr: 0800978	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-40 551	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1961 to August 1962 and had prior National Guard 
service.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
by the RO in Ft. Harrison, Montana.  In October 2006, a 
Videoconference hearing was held before the undersigned; a 
transcript of this hearing is associated with the record.  
The veteran submitted additional evidence with a waiver of 
initial RO consideration.  In July 2007, the Board sought an 
advisory medical opinion from Veterans Health Administration 
(VHA).  


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service 
or within the veteran's first postservice year; and a 
preponderance of the evidence is against a finding that his 
bilateral hearing loss disability is related to his service.

2.  Tinnitus was not manifested in service and the 
preponderance of the evidence is against a finding that such 
disability is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

July and November 2003 letters (prior to the decision on 
appeal) (and March 2005 correspondence) informed the veteran 
of the evidence and information necessary to substantiate the 
claims, the information required of him to enable VA to 
obtain evidence in support of the claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was also advised to submit pertinent evidence in 
his possession.  In March 2006, he was provided notice 
regarding disability ratings and effective dates of awards.  
See Dingess, supra.  As this decision does not address any 
effective date or disability rating matters, the veteran is 
not prejudiced by any timing defect as to this notice.

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was afforded a VA examination.  As noted above, the 
Board also secured a VHA specialist's advisory opinion; the 
veteran was advised of the opinion and had opportunity to 
respond.  VA's duty to assist is met.  It is not prejudicial 
for the Board to proceed with appellate review.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Factual Background 

A hearing loss disability is not noted in the veteran's 
service medical records (SMRs).  On service separation 
audiometry (also converted to ISO values), puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
/
10
LEFT
25
15
20
/
15

Whispered voice hearing was 15/15, bilaterally.  In 
associated medical history, the veteran did not note any 
problem hearing.  Tinnitus was not noted in any service 
records.  

The veteran's DD Form 214 notes that his military 
occupational specialty (MOS) was armor crewman.

May 1978 private audiogram findings were not interpreted, but 
the examiner commented, "He has a bilateral 10 to 35 dB air 
bone gap in the right and 15 to 25 dB in the left".  It was 
also noted that speech discrimination was 100 percent 
bilaterally.

An April 1985 VA record indicated that the veteran complained 
of hearing loss that started while he was in the military.  
The assessment was hearing loss.  
On July 2003 evaluation by a private audiologist it was noted 
that the veteran reported a loss of hearing since the early 
1960s.  He indicated that he had an examination around that 
time and was told surgery was a possibility, but he declined.  
He also indicated that he had eight years of National Guard 
service from 1953 to 1961.  He related that he was a platoon 
sergeant in a tank group, was in charge of the large gun on 
the tank, and qualified as an expert on a 50 caliber machine 
gun.  He advised that the only ear protection issued was 
cotton and that the firing of guns was so loud that they were 
instructed to open their mouths during the shoot to prevent 
any damage from the sound.  He recalled that his ears would 
ring for days afterwards, and that he could not hear very 
well after those days on the tank.  He also reported some 
noise exposure from weapon qualifications.  He indicated that 
he had been a carpenter all of his life, and had spent time 
with skill saws without ear protection.  He also had 
recreational noise exposure as a hunter.  He stated that he 
had had tinnitus for 30 to 40 years.  The audiogram was not 
interpreted, but the audiologist noted that the results 
revealed significant mixed hearing loss, bilaterally.  There 
was a possibility of over-masking bilaterally.  Word 
recognition was mildly reduced in the right ear and 
significantly reduced in the left ear.  Tympanograms 
suggested normal middle ear movement bilaterally, but 
ipsilateral acoustic reflexes were not present in either ear.  
The impression was that the overall tests indicated a mixed 
loss in at least one ear, although tympanometry suggested 
otherwise.  The audiologist opined that, based on the 
information the veteran provided, it was more likely than not 
that the onset of his hearing loss began during his time in 
the National Guard.

On August 2003 VA examination, the veteran's reported history 
was essentially consistent with that on private evaluation.  
He related that he could not honestly recall when his hearing 
loss began but he knew that it was documented in 1978.  He 
reported that his hearing had decreased over the years.  The 
examiner noted that the veteran's file revealed essentially 
normal hearing sensitivity in 1961 and 1962, and that a 1978 
hearing test had revealed mild conductive hearing loss.  
Audiometry revealed that puretone thresholds, in decibels 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
85
80
100
LEFT
70
85
80
70
95

Testing revealed moderate to severe to profound mixed hearing 
loss with excellent word recognition scores and immittance 
measures consistent with a diagnosis of otosclerosis.  The 
examiner noted that the first evidence of conductive hearing 
loss was in 1978, after the veteran's military service.  She 
opined that the veteran's noise exposure during military 
service may have had some involvement in the sensory 
component of his hearing loss and tinnitus, but added that it 
would be very difficult to separate it from a diagnosis of 
otosclerosis.  

On October 2003 VA examination for ear disease, the veteran 
was examined and his history was reported.  The impression 
was that he had probable otosclerosis, which was a medical 
condition.  The examiner opined that it was unlikely that the 
veteran's current hearing problem was initiated, or 
aggravated, by his military service.  

At the October 2006 videoconference hearing, the veteran 
discussed the history of his hearing loss and clarified the 
extent of his postservice occupational noise exposure.  He 
stated that he was a finish carpenter for only three years 
and that in the 1960s he mainly used hand tools that were not 
loud like the power tools of today.  He also stated that in 
1968 he became a contractor and that in that capacity he was 
not around construction noise as with carpentry work.  

An October 2006 letter from a private otolaryngologist 
indicates that an October 2006 audiogram showed mixed loss 
with bilateral severe conductive hearing loss and mild to 
moderate sensorineural hearing loss.  The veteran's word 
recognition was poor.  It was noted that it was possible that 
the veteran had some otosclerosis bilaterally, but given his 
word recognition, he probably did not have enough cochlear 
reserve, to effectively tune sounds that were presented to 
him.  The otolaryngologist opined, "I have reviewed [the 
veteran's] service audiograms which show the beginnings of 
hearing loss related to loud noise exposure.  His military 
exposure includes the extreme limits of human acoustic trauma 
and exposure with high decibel noise from both machine gun 
and artillery fire."  

In July 2007, the Board sought a VHA specialist's advisory 
opinion regarding the etiology of the veteran's bilateral 
hearing loss and tinnitus.  The consulting physician, a 
Board-certified specialist, opined that based on his review 
of the record, the evidence did not support acoustic trauma 
in his military service as a cause of the veteran's hearing 
loss and/or tinnitus.  He explained that the facts that 
supported these opinions were (1) the veteran's puretone 
thresholds (gross hearing ability) were improved upon 
discharge from the military; (2) there was no complaint of 
tinnitus at the time of discharge in 1962, and the first 
post-service hearing examination 16-years later demonstrated 
mixed hearing loss in both ears.  Despite this hearing loss, 
the veteran's speech discrimination was 100 percent.  The 
results from this audiogram could only be explained by the 
presence of otosclerosis.  He explained that otosclerosis was 
inherited as an autosomal dominant trait and was present in 
10 percent of the Caucasian population.  The onset of 
symptoms usually occurred by the early third decade of life, 
but the onset was not unusual later in life.  Symptoms 
included slowly progressive hearing loss, which was bilateral 
in 70 percent of the cases.  Tinnitus may be present and 
often resolved after successful surgical management.  Early 
in the disease course, pure-tone audiometry usually 
demonstrated low-frequency conductive hearing loss.  High-
frequency losses begin to manifest with gradual air-bone gap 
widening.  If cochlear involvement was not present, 
otoclerosis was limited to maximal conductive loss 50-65 dB 
across all frequencies.  If cochlear involvement was present, 
a mixed hearing loss appeared, with high frequencies more 
affected.  In severe cases, tinnitus may interfere with pure-
tone audiometry.  In most cases, discrimination is much 
better than would be expected with the level of hearing loss.  
Low speech discrimination scores prognosticate poorly for 
postsurgical hearing improvement.  In contradistinction to 
this audiometric pattern is noise induced hearing loss (NIHL) 
or acoustic trauma, which was purely a sensorineural 
phenomenon.  He opined that the veteran's hearing loss and 
tinnitus were not produced from his military service noise 
exposure but were due to both middle ear and cochlear 
otosclerosis.


III. General Legal Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

IV. Analysis

a. Hearing Loss

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The evidence clearly establishes, by multiple audiograms, 
that the veteran has a bilateral hearing loss disability, as 
defined by regulation.  The question that remains is whether 
such disability is related to his military service.  

A hearing loss disability in either ear was not manifested in 
service.  The veteran's SMRs show that on June 1962 service 
separation examination the veteran's hearing acuity was 
normal, both by audiometry, and by whispered voice testing.  
No hearing complaints were noted.  The first postservice 
evidence of a hearing loss is in 1978 (some 16 years after 
service), and even then speech discrimination was normal.  As 
sensorineural hearing loss was not manifested in the first 
postservice year, service connection for hearing loss on the 
basis that such disability was manifested in service and 
persisted, or on a presumptive basis (for sensorineural 
hearing loss as a chronic disease, i.e., organic disease of 
the nervous system, under 38 U.S.C.A. § 1112) is not 
warranted.

There is conflicting medical evidence regarding the etiology 
of the veteran's bilateral hearing loss.  Accordingly, the 
Board must weigh the probative values of all these opinions.  
The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed 
on one physician's opinion over another's depending on 
factors such as reasoning employed by the physicians, and 
whether or not and to what extent they review prior clinical 
records and other evidence. Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  

In support of the veteran's claim, a private otolaryngologist 
opined in October 2006 that the veteran's hearing loss began 
in service.  The physician based this opinion on an October 
2006 audiogram and on history provided by the veteran.  The 
Board finds this opinion less than persuasive, given that it 
was based on history provided by the veteran and only limited 
review of his medical records, and did not discuss such 
factors as the significance of normal audiometry on 
separation (or normal discrimination in 1978).  

A July 2003 opinion by a private audiologist also supports 
the veteran's claim.  Notably, this audiologist opined that 
the veteran's bilateral hearing loss had its onset during his 
National Guard service, and did not account for/comment on 
the significance of normal audiometry on service separation.  

An August 2003 VA examiner opined that the primary cause of 
the veteran's hearing loss is otosclerosis [aging process 
related hearing impairment].  Because it indicated that noise 
exposure in service may have been involved in the sensory 
component of the veteran's hearing loss, it is generally 
supportive of the veteran's claim.  However, it is not 
probative of the claim, because it is stated in speculative 
terms, i.e., may have been involved.  

The December 2007 VHA opinion secured by the Board is the 
most probative and persuasive evidence regarding the etiology 
of the veteran's hearing loss and tinnitus.  The consulting 
physician (a Board-certified specialist) reviewed the entire 
claims file, offered a thorough discussion of the evidence, 
and provided a detailed explanation of the rationale for the 
opinion given.  The opinion explains with citations to the 
record why the veteran's hearing loss is due to otosclerosis, 
and why it is not due to noise trauma in service.  There is 
no opinion to the contrary that rebuts the rationale 
provided, and the Board finds it ultimately persuasive.  

As the most probative evidence regarding the etiology of the 
veteran's hearing loss is against it being service-related, 
the preponderance of the evidence is against the veteran's 
claim of service connection for bilateral hearing loss.  
Accordingly, this claim must be denied.



b. Tinnitus

Tinnitus was not manifested in service.  There is no 
objective evidence that the veteran had tinnitus until the 
July 2003 private evaluation (some 40 years later).  While 
the veteran indicated during various evaluations that he had 
tinnitus in service and continuing thereafter, it is 
noteworthy that when his initial hearing loss complaints were 
noted in May 1978 and in April 1985 there was no mention of 
tinnitus.  The veteran's more recent accounts of a lengthy 
history of tinnitus are not supported by any contemporaneous 
evidence, are clearly compensation-driven, and are not 
considered credible.  

Notably, a lengthy time interval between service and the 
earliest medical documentation of complaints or findings of a 
disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  

Furthermore, while an audiologist provided an opinion in 
August 2003 that the veteran's military noise exposure may 
have had some involvement in his tinnitus, because this 
opinion is stated in speculative terms, it is not probative 
of the veteran's claim.  The only probative competent 
(medical) evidence of record regarding the etiology of the 
veteran's tinnitus is the VHA opinion to the effect that the 
veteran's tinnitus is unrelated to military service noise 
trauma, and suggests it is related to otosclerosis.  

The veteran's own statements relating his tinnitus to service 
noise trauma are not competent evidence because he is a 
layperson, untrained in determining medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus.  Accordingly, the claim 
must be denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


